                                                                       Judge: Christopher M. Alston
                                                                       Chapter: 13
                                           United States Bankruptcy Court
                                       Western District of Washington at Seattle
   In RE:                                                              Chapter 13 Case # 18-13998
        Yudid Hernandez
        4029 South 277Th Pl
        Auburn,Wa 98001


                             Debtor(s)

                                   Chapter 13 Trustee's Report of Filed Claims
                                                 May 09, 2019
        The office of the Chapter 13 Trustee reports that both the governmental and non-governmental bar dates
        have expired in the above-encaptioned case. The Trustee's staff has examined the schedules of debts filed
        in this case as well as the records of the Clerk of the United States Bankruptcy Court. Based upon that
        examination, the Trustee's office submits the following report of the names and addresses of the creditors
        who have timely filed a proof of claim in this case, together with the amount set forth on each such claim.


                                                                  Jason Wilson-Aguilar
                                                                  Chapter 13 Trustee
                                             Chapter 13 Case No. 18-13998
        Name and Address of Creditor                          Amount Classification

            Clerk Of Bankruptcy Court                         $0.00 Filing Fee
            Finance Dept. Us Court House                     Clm#: 0
            700 Stewart St, 6Th Flr #6301                    Level: 1 Comm:
            Seattle,WA 98101                                 200000 Acct #
            Federal National Mortgage                          $0.00 Y - Notice Only
            Association                                      Clm#: 6
            3900 Wisconsin Ave Nw                           Level: 98 Comm: Seterus Inc
            Washington,DC 20016-2806                                  Acct #
            Henry & Degraaff, P.S.                            $0.00 Q - Additional Attorney Fee
            150 Nickerson St, Ste 311                       Clm#: 32
            Seattle,WA 98109                                 Level: 9 Comm: $$$ > $3500.00-No APP filed
                                                               Datty Acct #
            Internal Revenue Service                          $0.00 Y - Notice Only
            Po Box 7346                                     Clm#: 8
            Philadelphia,PA 19101                          Level: 98 Comm:
                                                           Corr Only Acct #
            Internal Revenue Service                      $2,078.76 U - Unsecured
            Po Box 7317                                    Clm#: 35
            Philadelphia,PA 19101                          Level: 40 Comm: I11, I13/Penalty
                                                         Pmts Go To Acct # X9141

CM092   May 09, 2019                                                                          Run by Lori
            Case 18-13998-CMA          Doc 38    Filed 05/09/19    Ent. 05/09/19 12:08:45       Pg. 1 of 3
            Internal Revenue Service                    $1,467.37 M - Irs
            Po Box 7317                                  Clm#: 34
            Philadelphia,PA 19101                        Level: 32 Comm: I16
                                                       Pmts Go To Acct # X9141
            Lakehaven Water And Sewer                      $0.00 Continuing Debt
            District                                     Clm#: 38 @ $26.15 Per Month
            Po Box 4249                                   Level: 8 Comm: SD 2-19/4029 S 277th PL
            Federal Way,WA 98063                                   Acct # 0603 / Due e/o month
            Lakehaven Water And Sewer                     $103.16 ) - Post Petition Mortgage Delq
            District                                     Clm#: 39
            Po Box 4249                                  Level: 14 Comm: 10-18 ~ 1-19
            Federal Way,WA 98063                                   Acct # 0603
            Lakehaven Water And Sewer                     $34.41 = - Other Secured Delq
            District                                      Clm#: 9 @ $20.00 Per Month
            Po Box 4249                                  Level: 18 Comm: Due ~9-18/4029 S 277th PL
            Federal Way,WA 98063                                   Acct # 0603
            Maribel Hernandez                           $8,000.00 U - Unsecured
            12306 28Th Ave S J2                          Clm#: 15
            Seattle,WA 98168                             Level: 40 Comm:
                                                                   Acct #
            Physicians & Dentists                       $2,598.60 U - Unsecured
            20435 72Nd Ave S #202                        Clm#: 36
            Kent,WA 98032-2358                           Level: 40 Comm: Spine Rehab Associates
                                                           010791 Acct # 2174
            Reliable Credit Association, Inc                $0.00 J - No Provision
            (Wa)                                         Clm#: 40
            Po Box 4567                                  Level: 98 Comm: 11 Mazda / Added per Amnd Sched
            Federal Way,WA 98063                                   Acct # 642037 / $842.15
            Selene Finance Lp                           $1,412.50 ) - Post Petition Mortgage Delq
            9990 Richmond Ave #400 S                     Clm#: 37
            Houston,TX 77042                             Level: 14 Comm: 11-18(1 pmt)/4029 S 277th PL
                                                                   Acct # 8036
            Selene Finance Lp                              $0.00 Continuing Debt
            9990 Richmond Ave #400 S                     Clm#: 27 @ $1,412.50 Per Month
            Houston,TX 77042                              Level: 8 Comm: SD 12-18/4029 S 277th PL
                                                                   Acct # 8036 / DOT 6-27-07
            Selene Finance Lp                          $16,906.03 D - 1St Mortgage Delinquency
            9990 Richmond Ave #400 S                     Clm#: 33 @ $300.00 Per Month
            Houston,TX 77042                             Level: 17 Comm: Due ~10-18 / 4029 S 277th PL
                                                                   Acct # 8036
            Seterius, Inc.                                  $0.00 Y - Notice Only
            C/O Clear Recon Corp                         Clm#: 26
            9311 Se 36Th St Ste 100                      Level: 98 Comm:
            Mercer Island,WA 98040-3700                            Acct #
CM092   May 09, 2019                                                                      Run by Lori
            Case 18-13998-CMA          Doc 38   Filed 05/09/19   Ent. 05/09/19 12:08:45    Pg. 2 of 3
                                                         Total Claimed Amount: $32,600.83
   To Debtor:

   Shown above is a report of your creditors' names and addresses, and the amounts of their claims. The above
   figures do not reflect any payments and may not be the current balances. They are the ORIGINAL amounts
   shown on the proofs of claim filed by your creditors. This list is not an audit and does not include the Trustee's
   administrative charges, although it does include your attorney's fees, if any, paid through the plan.

   Please check this report carefully. If you dispute any amounts claimed by your creditors you must contact your
   attorney. A copy of this report has been forwarded to your attorney.

   Objections to claims in chapter 13 cases must be filed and served no later than 270 days from the petition date,
   unless good cause is shown. Local Bankruptcy Rule 3007-1(b). Objections to claims shall be filed and served at
   least 30 days preceding the date fixed for hearing. Local Bankruptcy Rule 9013-1(d)(2)(C). See also Federal
   Rule of Bankruptcy Procedure 3007.

   The Trustee distributes funds pursuant to the plan. Therefore, disputed claims and untimely claims may receive
   disbursements until a written objection is filed. Whether a claim is filed timely or late, it is allowed unless a
   party in interest objects. 11 U.S.C. § 502(a); In re Smith, No. 09-43823, 2010 WL 5018379, at * 2 - 3 (Bankr.
   W.D. Wa. Dec. 3, 2010). In addition, in the absence of an objection, even an untimely proof of claim is entitled
   to payment through the plan in the same manner as other claims of its class. Smith, 2010 WL 5018379, at *3.

   You must contact your attorney immediately if you have questions or concerns.

   The claim numbers assigned by this office are not the official claim numbers. Please refer to the claim numbers
   displayed on CM/ECF when filing documents in this case and do not refer to the claim number displayed by this
   office.


   May 09, 2019                                                    Jason Wilson-Aguilar, Trustee
                                                                   Chapter 13 Bankruptcy Trustee
   CC: Henry & Degraaff, P.S.                                      600 University St. #1300
       150 Nickerson St, Ste 311                                   Seattle,WA 98101
       Seattle,WA 98109                                            www.seattlech13.com
                                                                   Phone: (206) 624-5124
                                                                   Fax:(206) 624-5282




CM092   May 09, 2019                                                                            Run by Lori
            Case 18-13998-CMA          Doc 38     Filed 05/09/19     Ent. 05/09/19 12:08:45       Pg. 3 of 3
